Citation Nr: 1513185	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO. 13-08 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1976 to February 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In that decision, the RO granted service connection for a bilateral hearing loss disability and assigned a rating of 10 percent.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, there is no evidence that the Veteran is unable to gain or maintain substantially gainful employment due to his hearing loss disability. Thus, entitlement to TDIU has not been raised by the record. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159. In his March 2013 substantive appeal the Veteran indicated that there were outstanding relevant VA treatment records at the West Palm Beach VA Medical Center, which would show that the Veteran's disability had worsened. As VA has notice of outstanding relevant federal records, the claim must be remanded so that appropriate efforts can be made to obtain those records. If the noted records cannot be obtained, the Veteran should be provided with notice of that fact and given an opportunity to provide them. 38 C.F.R. § 3.159(c), (e).

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). In this case, the Veteran's last audiological examination was in January 2011. In his March 2013 substantive appeal, the Veteran indicated that his bilateral hearing loss disability had worsened, which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As there is an allegation and objective signs of worsening, the Board finds that the claim must be remanded for a new VA examination to determine the current severity of the Veteran's bilateral hearing loss disability. See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain any outstanding relevant VA treatment records, to include from the West Palm Beach VA Medical Center. 

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them, in accordance with 38 C.F.R. § 3.159(c), (e).

2. After completing the development listed above to the extent possible, schedule the Veteran for an audiological examination with an appropriate medical professional to determine the current nature and severity of his service-connected bilateral hearing loss disability. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.

Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and their results included in the examination report.

3. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

